                     Case 17-50024-LSS           Doc 265     Filed 05/16/19       Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                   Bankruptcy Case No.: 15−11323−LSS
Citadel Watford Disposal Partners, L.P., et al.
      Debtor                                             Bankruptcy Chapter: 11
__________________________________________

Gavin/Solmonese, Liquidation Trustee for the Citadel
Creditors' Grantor Trust, successor to Citadel Watford
Disposal Partners, L.P.., et al. Official Committee of
Unsecured Creditors

      Plaintiff                                          Adversary No. 17−50024−LSS

      vs.

CITADEL ENERGY PARTNERS, LLC., a
Wyoming limited liability company

      Defendant


                            CLERK'S NOTICE REGARDING FILING OF APPEAL

Please be advised that a Notice of Appeal has been filed in the above mentioned case. The Notice of Appeal, as well
as the related documents are available for view by registered PACER users. They can also be viewed at the clerk's
office.




                                                                                 Una O'Boyle, Clerk of Court

Date: 5/16/19
(VAN−440a)
